
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3738
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Investment Act
		  of 1958 to establish a program for the Small Business Administration to provide
		  financing to support early-stage small businesses in targeted industries, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Early-Stage Investment
			 Act of 2009.
		2.Small business early-stage investment
			 programTitle III of the Small
			 Business Investment Act of 1958 (15 U.S.C. 681 et seq.) is amended by
			 adding at the end the following:
			
				DSmall business early-stage investment
				program
					399A.Establishment of programThe Administrator shall establish and carry
				out an early-stage investment program (hereinafter referred to in this part as
				the program) to provide equity investment financing to support
				early-stage small businesses in targeted industries in accordance with this
				part.
					399B.Administration of programThe program shall be administered by the
				Administrator acting through the Associate Administrator described under
				section 201.
					399C.Applications
						(a)In generalAny incorporated body, limited liability
				company, or limited partnership organized and chartered or otherwise existing
				under Federal or State law for the purpose of performing the functions and
				conducting the activities contemplated under the program and any small business
				investment company may submit to the Administrator an application to
				participate in the program.
						(b)Requirements for applicationAn application to participate in the
				program shall include the following:
							(1)A business plan describing how the
				applicant intends to make successful venture capital investments in early-stage
				small businesses in targeted industries.
							(2)Information regarding the relevant venture
				capital investment qualifications and backgrounds of the individuals
				responsible for the management of the applicant.
							(3)A description of the extent to which the
				applicant meets the selection criteria under section 399D.
							(c)Applications from small business investment
				companiesThe Administrator
				shall establish an abbreviated application process for small business
				investment companies that have received a license under section 301 and that
				are applying to participate in the program. Such abbreviated process shall
				incorporate a presumption that such small business investment companies
				satisfactorily meet the selection criteria under paragraphs (3) and (5) of
				section 399D(b).
						399D.Selection of participating investment
				companies
						(a)In generalNot later than 90 days after the date on
				which the Administrator receives an application from an applicant under section
				399C, the Administrator shall make a final determination to approve or
				disapprove such applicant to participate in the program and shall transmit such
				determination to the applicant in writing.
						(b)Selection criteriaIn making a determination under subsection
				(a), the Administrator shall consider each of the following:
							(1)The likelihood that the applicant will meet
				the goals specified in the business plan of the applicant.
							(2)The likelihood that the investments of the
				applicant will create or preserve jobs, both directly and indirectly.
							(3)The character and fitness of the management
				of the applicant.
							(4)The experience and background of the
				management of the applicant.
							(5)The extent to which the applicant will
				concentrate investment activities on early-stage small businesses in targeted
				industries.
							(6)The likelihood that the applicant will
				achieve profitability.
							(7)The experience of the management of the
				applicant with respect to establishing a profitable investment track
				record.
							399E.Grants
						(a)In generalThe Administrator may make one or more
				grants to a participating investment company.
						(b)Grant amounts
							(1)Non-Federal capitalA grant made to a participating investment
				company under the program may not be in an amount that exceeds the amount of
				the capital of such company that is not from a Federal source and that is
				available for investment on or before the date on which a grant is drawn upon.
				Such capital may include legally binding commitments with respect to capital
				for investment.
							(2)Limitation on aggregate
				amountThe aggregate amount
				of all grants made to a participating investment company under the program may
				not exceed $100,000,000.
							(c)Grant processIn making a grant under the program, the
				Administrator shall commit a grant amount to a participating investment company
				and the amount of each such commitment shall remain available to be drawn upon
				by such company—
							(1)for new-named investments during the 5-year
				period beginning on the date on which each such commitment is first drawn upon;
				and
							(2)for follow-on investments and management
				fees during the 10-year period beginning on the date on which each such
				commitment is first drawn upon, with not more than 2 additional 1-year periods
				available at the discretion of the Administrator.
							399F.Investments in early-stage small businesses
				in targeted industries
						(a)In generalAs a condition of receiving a grant under
				the program, a participating investment company shall make all of the
				investments of such company in small business concerns, of which at least 50
				percent shall be early-stage small businesses in targeted industries.
						(b)Evaluation of complianceWith respect to a grant amount committed to
				a participating investment company under section 399E, the Administrator shall
				evaluate the compliance of such company with the requirements under this
				section if such company has drawn upon 50 percent of such commitment.
						399G.Pro rata investment sharesEach investment made by a participating
				investment company under the program shall be treated as comprised of capital
				from grants under the program according to the ratio that capital from grants
				under the program bears to all capital available to such company for
				investment.
					399H.Grant interest
						(a)Grant Interest
							(1)In generalAs a condition of receiving a grant under
				the program, a participating investment company shall convey a grant interest
				to the Administrator in accordance with paragraph (2).
							(2)Effect of conveyanceThe grant interest conveyed under paragraph
				(1) shall have all the rights and attributes of other investors attributable to
				their interests in the participating investment company, but shall not denote
				control or voting rights to the Administrator. The grant interest shall entitle
				the Administrator to a pro rata portion of any distributions made by the
				participating investment company equal to the percentage of capital in the
				participating investment company that the grant comprises. The Administrator
				shall receive distributions from the participating investment company at the
				same times and in the same amounts as any other investor in the company with a
				similar interest. The investment company shall make allocations of income,
				gain, loss, deduction, and credit to the Administrator with respect to the
				grant interest as if the Administrator were an investor.
							(b)Manager profitsAs a condition of receiving a grant under
				the program, the manager profits interest payable to the managers of a
				participating investment company under the program shall not exceed 20 percent
				of profits, exclusive of any profits that may accrue as a result of the capital
				contributions of any such managers with respect to such company. Any excess of
				this amount, less taxes payable thereon, shall be returned by the managers and
				paid to the investors and the Administrator in proportion to the capital
				contributions and grants paid in. No manager profits interest (other than a tax
				distribution) shall be paid prior to the repayment to the investors and the
				Administrator of all contributed capital and grants made.
						(c)Distribution requirementsAs a condition of receiving a grant under
				the program, a participating investment company shall make all distributions to
				all investors in cash and shall make distributions within a reasonable time
				after exiting investments, including following a public offering or market sale
				of underlying investments.
						399I.FundThere is hereby created within the Treasury
				a separate fund for grants which shall be available to the Administrator
				subject to annual appropriations as a revolving fund to be used for the
				purposes of the program. All amounts received by the Administrator, including
				any moneys, property, or assets derived by the Administrator from operations in
				connection with the program, shall be deposited in the fund. All expenses and
				payments, excluding administrative expenses, pursuant to the operations of the
				Administrator under the program shall be paid from the fund.
					399J.Application of other sectionsTo the extent not inconsistent with
				requirements under this part, the Administrator may apply sections 309, 311,
				312, 313, and 314 to activities under this part and an officer, director,
				employee, agent, or other participant in a participating investment company
				shall be subject to the requirements under such sections.
					399K.DefinitionsIn this part, the following definitions
				apply:
						(1)Early-stage small business in a targeted
				industryThe term
				early-stage small business in a targeted industry means a small
				business concern that—
							(A)is domiciled in a State;
							(B)has not generated gross annual sales
				revenues exceeding $15,000,000 in any of the previous 3 years; and
							(C)is engaged primarily in researching,
				developing, manufacturing, producing, or bringing to market goods, products, or
				services with respect to any of the following business sectors:
								(i)Agricultural technology.
								(ii)Energy technology.
								(iii)Environmental technology.
								(iv)Life science.
								(v)Information technology.
								(vi)Digital media.
								(vii)Clean technology.
								(viii)Defense technology.
								(ix)Photonics technology.
								(2)Participating investment
				companyThe term
				participating investment company means an applicant approved under
				section 399D to participate in the program.
						(3)Small business concernThe term small business
				concern has the same meaning given such term under section 3(a) of the
				Small Business Act (15 U.S.C. 632(a)).
						399L.Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out the program $200,000,000 for the
				first full fiscal year beginning after the date of the enactment of this
				part.
					.
		3.Prohibitions on earmarksNone of the funds appropriated for the
			 program established under part D of title III of the Small Business Investment
			 Act of 1958, as added by this Act, may be used for a Congressional earmark as
			 defined in clause 9(d) of rule XXI of the Rules of the House of
			 Representatives.
		4.RegulationsExcept as otherwise provided in this Act or
			 in amendments made by this Act, after an opportunity for notice and comment,
			 but not later than 180 days after the date of the enactment of this Act, the
			 Administrator shall issue regulations to carry out this
			 Act and the amendments made by this Act.
		
	
		
			Passed the House of
			 Representatives November 18, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
